Citation Nr: 0912476	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-29 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2, 1972 to 
February 21, 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO).

During the pendency of the Veteran's appeal, he relocated to 
Oklahoma City, Oklahoma and the Muskogee RO properly assumed 
jurisdiction over the claim.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An October 1997 RO decision denied service connection for 
a back disorder, and an April 2002 RO decision reopened the 
claim and denied it on the merits, concluding the evidence 
did not relate a current disability to service; the Veteran 
did not appeal these decisions within one year of receiving 
notification.

2.  Evidence added to the record since the April 2002 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for lumbar laminectomy and fusion with disc disease, and does 
not raise a reasonable possibility of substantiating that 
claim.


CONCLUSION OF LAW

Evidence added to the record since the April 2002 rating 
decision denying the Veteran's application to reopen a claim 
for service connection for a back disorder is not new and 
material and his claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As it relates to the Veteran's claim to reopen service 
connection, the RO correspondence sent in May 2005 discussed 
the particular legal requirements applicable to the claims to 
reopen, the evidence considered, and the division in 
responsibilities in obtaining evidence, as required by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Though this correspondence did not inform the Veteran 
specifically why his claim was previously denied, as required 
by Kent v. Nicholson, 20 Vet App 1 (2006), the Veteran's 
statements reflect his engagement in the claims process, and 
an understanding of the requirements to reopen and establish 
service connection.  Moreover, the veteran has been 
represented by a service organization throughout the appeal.  
Consequently the Board finds that any deficiency in the 
notice to the Veteran is harmless error.  

Further, VA has obtained all relevant, identified, and 
available evidence.  As the claim is not being reopened, VA 
need not provide an examination.  38 C.F.R. 
§ 3.159(c)(4)(C)(ii).  Essentially, VA's duty to provide an 
examination has not been triggered.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a).  
Further, the Veteran's request for a hearing related to his 
claims has been honored.  In light of the foregoing, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A. 

An October 1997 rating action denied the Veteran's service 
connection claim for a back condition.  The RO considered the 
veteran's service treatment records and concluded that there 
was no evidence of a current back disability, or evidence 
that any current back condition was related to the Veteran's 
military service.  The Veteran failed to appeal this decision 
within the statutory time and it became final.  

An April 2002 rating action considered the Veteran's claim to 
reopen service connection for a back condition.  At this 
time, the RO considered an August 2001 statement from Doctor 
C.L. Soo, indicating the Veteran had undergone multiple back 
surgeries.  Additional private treatment records were also 
considered, including a January 1975 private hospital 
discharge summary that indicated the Veteran's back injury 
was related to an "acute strain to his low back sustained on 
the job approximately six weeks prior."  The RO reopened the 
Veteran's claim; but since, the only medical opinions of 
record attributed the Veteran's back disorder to his job 
related injury, the RO denied the Veteran's service 
connection claim on the merits.  The RO concluded the 
evidence did not support the Veteran's contention that his 
current back disability was related to military service.  The 
Veteran failed to appeal this decision within the statutory 
time and it became final.  

The April 2002 RO decision is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen this claim, the Veteran must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 
existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Numerous treatment records related to the recent treatment of 
the Veteran's back disorder have been added to the record, 
since the April 2002 denial of his claim.  A February 2006 VA 
examination is of record and indicates his history of "back 
pain [dated] back to approximately 1985," and does not 
attribute the Veteran's condition to his military service 
(neither do any of the other VA treatment records).  Various 
private treatment records (some as recent as May 2008) 
documenting recent treatment related to the Veteran's back 
have also been made of record; however, these records too are 
silent as to whether the Veteran's back disorder is related 
to his military service.  Though these pieces of evidence are 
new, they are not material within the meaning of 38 C.F.R. § 
3.156(a).  

The Veteran's statements at his June 2008 Board hearing, and 
in numerous correspondences, linking an in service back 
injury to his current back disorder represents the same 
position he presented previously to the VA; thus, this 
evidence is not new.  Reid v. Derwinski, 2 Vet. App. 312 
(1992); see also Anglin v. West, 11 Vet. App. 361, 368 (1998) 
(Veteran's testimony supporting fact previously rejected 
regarding an alleged PTSD stressor was cumulative).  
Moreover, the Veteran's contentions fail to constitute 
competent medical evidence, as the Veteran is not competent 
to diagnose the cause of his disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  

In summary, evidence added to the record since the April 2002 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection, 
and does not raise a reasonable possibility of substantiating 
that claim.  What was lacking in April 2002, and is still 
lacking, is competent evidence linking the Veteran's in 
service back treatment to his current back disorder; and 
since the evidence added to the record is not new and 
material, the claim is not reopened.



ORDER

New and material evidence not having been presented to reopen 
a claim for service connection for a back disorder, the 
Veteran's appeal is denied.

REMAND

The Veteran contends he developed PTSD because he was not 
appropriately treated for back complaints in service, and as 
a reaction to leaving "the dry plains of Oklahoma and 
finding [himself] in San Diego looking at the ocean."  

Multiple records in the Veteran's claims folder diagnose 
PTSD, (explicitly or by way of history), although some 
indicate it is related to his child hood experiences rather 
than service.  Nevertheless, none provides medical reasoning 
for the ultimate diagnosis, and it is observed the Veteran 
was administratively discharged from service after only 4 
months, following an in-service diagnosis of immature 
personality with passive-aggressive features.  

In these circumstances, an examination is necessary to 
address the basis for any current diagnosis of PTSD, as well 
as the significance, if any, of the psychiatric type symptoms 
in service, and any current diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
afforded a VA examination to determine the 
etiology of any PTSD diagnosis.  The 
claims folder should be made available to 
and reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the disorder, 
including the Veteran's own account of the 
etiology of his disability, and 
specifically comment as to the likelihood 
that any current diagnosis of PTSD had its 
onset in service or if it pre-existed 
service.  If the condition pre-existed 
service, the examiner is asked to opine 
whether the condition underwent an 
increase in severity beyond its natural 
progression while the Veteran was in 
service.  The examiner should provide the 
reasons and basis for the opinion given.  

2.  Thereafter, the AMC/RO should 
readjudicate the claim.  If the benefits 
sought on appeal are not granted in full, 
a supplemental statement of the case 
should be issued and the Veteran provided 
an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


